entity may not proceed on appeal in proper person). Because we dismiss
                    Dr. Su's appeal as abandoned, and the Skin Body Institute may not
                    participate in this matter, we necessarily dismiss this appeal in its
                    entirety.
                                It is so ORDERED.




                                                                  ACAst
                                                             Hardesty


                                                                                        J.
                                                             Douglas


                                                                       ahsuty          , J.
                                                             Cherry




                    cc: Hon. Joanna Kishner, District Judge
                         Stephen E. Haberfeld, Settlement Judge
                         Sean Phong-Quoc Su, M.D.
                         Bernstein & Poisson
                         Eighth District Court Clerk



SUPREME COURT
           OF
       NEVADA
                                                       2
(a)   I )47A    e